Detailed Action
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-7, 9-12, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baerlocher et al (US 2003/0064793 A1).
Regarding claim 1, Baerlocher discloses an electronic gaming system comprising a display device, an input device operable to receive player input, and a game controller comprising at least one processor and a memory (Figs. 1A – 1B), storing a symbol set including a configurable symbol (158), a plurality of prize component weighted tables (Fig. 6B), each of the plurality of prize component weighted tables comprising a plurality of prize component symbols (Fig. 6B), and instructions, which, when executed by at least one processor, cause the at least one processor to at least generate a game outcome that includes a plurality of symbols selected from the symbol set at a plurality of symbol positions based on one or more random numbers generated by a random number generator (Fig. 5), determine if the game outcome includes the configurable symbol (158), in response to determining that the configurable symbol is included in the game outcome, select, based on the random number generator, a prize component weighted table that corresponds to a prize level from the plurality of prize component weighted tables (¶ [0077]: randomly generated symbols come from pool and go into one of symbol sets 114-118), in response to selecting the prize component weighted table, select, based on the random number generator and the prize component weighted table, a prize component symbol from the plurality of prize component symbols in the prize component weighted table (¶ [0077]: randomly generated symbols come from pool and go into one of symbol sets 114-118), update a status of the prize level associated with the prize component weighted table, determine whether the prize level is complete, and in response to a determination that the prize level is complete, provide a payout amount corresponding to the prize level (¶ [0079]: upon completing a symbol set, the invention awards an associated progressive award). 
Regarding claims 2 and 10, Baerlocher discloses wherein the memory also stores a prize weighted table maintaining a plurality of prize levels (Fig. 6A) and wherein the instructions, when executed, further cause the at least one processor to select, based on the random number generator and the prize weighted table, one of the plurality of prize levels to be a first prize level (¶ [0093]: the more symbols a set has, the higher its associated award). 
Regarding claim 3, Baerlocher discloses removing the prize component symbol from the prize component weighted table selected after updating the status of the prize level (¶ [0090]: once the game generates a particular symbol, the game removes that symbol from the pools). 
Regarding claims 4, 11 and 18, Baerlocher discloses resetting a defined set of prize component symbols after awarding the prize level (148), and the prize level further comprising at least one of a progressive prize, a bonus prize, and a mixture of the progressive prize and the bonus prize (142). 
Regarding claims 5 and 12, Baerlocher discloses wherein the plurality of prize component symbols further comprises a plurality of letters (Fig. 5: 114-118), and wherein one or more of the plurality of letters correspond to the defined set of prize component symbols for the prize level (¶ [0077]: randomly generated symbols come from pool and go into one of symbol sets 114-118). 
114, “E” – “I” go into set 116; ¶ [0093]: the more symbols a set has, the higher its associated award), and wherein the instructions, when executed, further cause the at least one processor to first prize component weighted table being more likely to result in the game outcome than the second prize component weighted table (Fig. 5: symbol set 114 requires four letters to complete, set 116 requires five). 
Regarding claims 7 and 19, Baerlocher discloses wherein the instructions, when executed, further cause the at least one processor to select the plurality of symbols at the plurality of symbol positions in a bonus feature game (Fig. 8A). 
Regarding claim 9, Baerlocher discloses a method of communicating prizes to a player on a networked gaming system (¶ [0043]), the networked gaming system having a display device operable to display a game area having a plurality of symbol positions, an input device operable to receive player input, and a game controller comprising at least one processor and a memory (Figs. 1A – 1B) storing  a symbol set including a trigger symbol (158), a plurality of prize component weighted tables comprising a plurality of prize component symbols (Fig. 6B), and instructions, which, when executed, cause at least one processor to at least initiate a game (Abstract), the method comprising selecting a plurality of symbols from the symbol set for the plurality of symbol positions based on one or more random numbers generated by a random number generator (128), determining that the plurality of symbols selected include the trigger symbol (134), based on determining that the trigger symbol is included, selecting based on the random number generator, a prize component weighted table that corresponds to a prize level from the plurality of prize component weighted tables (¶ [0077]: randomly generated symbols come from pool and go into one of symbol sets 114-118), select a prize component symbol from the plurality of prize component symbols based on the random number generator and the prize component weighted table selected (¶ [0077]: randomly generated symbols come from pool and go into one of symbol sets 114-118), determine whether the prize level is complete, and based on a determination that the prize level is complete, provide a payout amount corresponding to the prize level (¶ [0079]: upon completing a symbol set, the invention awards an associated progressive award). 
Regarding claims 14 and 18, Baerlocher discloses selecting the plurality of symbols for the plurality of symbol positions in a bonus feature game (¶ [0034]). 
Regarding claim 16, Baerlocher discloses a non-transitory computer-readable medium (Fig. 2) comprising a symbol set including a configurable symbol (158), a plurality of weighted tables comprising a plurality of configuring symbols (Fig. 6B), and one or more sequences of instructions, for conducting a game on a gaming system including a display device, an input device operable to receive player input, and a game controller (Figs. 1A – 1B), the one or more sequences of instructions, which, when executed, cause one or more processors to generate a game outcome that includes a plurality of symbols selected from the symbol set at a plurality of symbol positions based on one or more random numbers generated by a random number generator (128), determine that the game outcome includes the configurable symbol (134), in response to determining that the configurable symbol is included with the plurality of symbols, select a first weighted table that corresponds to a prize level from the plurality of weighted tables (¶ [0077]: randomly generated symbols come from pool and go into one of symbol sets 114-118), select, based the random number generator, at least one of the plurality of configuring symbols from the first weighted table selected (¶ [0077]: randomly generated symbols come from pool and go into one of symbol sets 114-118), and in response to determining that a defined set of prize component symbols that corresponds to the prize level has been completed with the at least one of the plurality of configuring symbols, provide a payout that corresponds upon completing a symbol set, the invention awards an associated progressive award). 
Regarding claim 17, Baerlocher discloses a prize weighted table associated with a plurality of prize levels (Fig. 6A), and the one or more sequences of instructions, when executed, further cause a selection, based on the random number generator and the prize weighted table, of one of the plurality of prize levels to be a first prize level (¶ [0093]: the more symbols a set has, the higher its associated award). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher in view of Schmidt et al (US 2018/0025585 A1).
Regarding claim 13, Schmidt suggests—where Baerlocher does not disclose—determining if a trigger condition has been met, and in response to determining that the trigger condition has been met, increasing the plurality of symbol positions in the game area on the display device (¶ [0014]: symbol array is resized by expanding it responsive to one or more trigger events).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date .

Allowable Subject Matter
Claims 8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715